Citation Nr: 1535382	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 18, 2012 to March 10, 2014, and a disability rating in excess of 50 percent beginning from March 10, 2014.

2.  Entitlement to a compensable disability rating for hearing loss, left ear, from January 18, 2012 to March 10, 2014, and a disability rating in excess of 10 percent beginning from March 7, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1997 to February 1998 and from October 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record in this case shows that the Veteran requested a hearing before a Veterans Law Judge (VLJ) at his local VA office in a February 2015 VA Form 9 - Appeal to the Board of Veterans' Appeals.

The Board observes that, pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (2014) (pertaining specifically to hearings before the Board).  As the Veteran has requested a hearing, and as the RO schedules videoconference hearings, a remand is in order.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




